Filed 12/14/22 P. v. Sisco CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C096668

           v.                                                                      (Super. Ct. No. 08F08461)

 ERIC MAURICE SISCO,

                    Defendant and Appellant.




         Appointed counsel for defendant Eric Maurice Sisco asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the trial court’s order denying the
petition for resentencing.
                                                             I
         In 2010, a jury found defendant guilty of two counts of attempted murder, two
counts of assault with a firearm, and two counts of possession of a firearm by a felon.
The jury also found true various enhancement allegations. In February 2022, defendant



                                                             1
filed a petition for resentencing under Penal Code former section 1170.95.1 The petition
alleged that defendant had been charged under a theory of felony murder, murder under
the natural and probable consequences doctrine, or other theory under which malice is
imputed to a person based solely on that person’s participation in a crime, or attempted
murder under the natural and probable consequences doctrine; that he was convicted of
attempted murder following a trial; and that he could not now be convicted of murder or
attempted murder because of changes made to sections 188 and 189 effective January 1,
2019.
        The trial court appointed counsel and received briefing from the parties. The
People submitted opposition briefing and attached the jury instructions that had been
used at trial. As relevant here, the trial court had instructed the jury using CALCRIM
Nos. 600 [Attempted Murder] and 603 [Attempted Voluntary Manslaughter]. The trial
court had not instructed the jury on felony murder or any theory under the natural and
probable consequences doctrine.
        The trial court denied defendant’s petition in a written order. Citing People v.
Cortes (2022) 75 Cal.App.5th 198 and People v. Coley (2022) 77 Cal.App.5th 539, the
trial court determined it could rely on the jury instructions used at trial as part of the
record of conviction, and that defendant would be ineligible for relief as a matter of law if
the jury instructions demonstrated the jury had not been instructed on a now invalid
theory of murder. Observing that the jury had not been instructed on any such theory, the
trial court denied defendant’s petition.




1 Effective June 30, 2022, the Legislature renumbered former section 1170.95 as
section 1172.6. (Stats. 2022, ch. 58, § 10.) There were no substantive changes to the
statute. Undesignated statutory references are to the Penal Code.

                                               2
                                               II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
Defendant did not file a supplemental brief.
       The California Supreme Court is currently considering whether a defendant is
entitled to Wende review of an order denying postconviction relief. (See, e.g., People v.
Delgadillo (Nov. 18, 2020, B304441) [nonpub. opn.], review granted Feb. 17, 2021,
S266305; People v. Cole (2020) 52 Cal.App.5th 1023, review granted Oct. 14, 2020,
S264278; People v. Figueras (2021) 61 Cal.App.5th 108, review granted May 12, 2021,
S267870.) Until the Supreme Court provides further guidance on the issue, we exercise
our discretion to adhere to Wende in the present case.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The trial court’s order denying the petition for resentencing is affirmed.



                                                       /S/
                                                    MAURO, J.



I concur:



     /S/
Robie, Acting P. J.




                                               3
Hull, J.
       I concur in the result, but I do not agree with the majority’s adoption of “Wende-
like” procedures in appeals such as these.
       While the majority does not decide the question, I am of the opinion that
California’s “Wende procedure” does not apply to appeals such as this one which is from
a denial of post-conviction relief. (People v. Figueras (2021) 61 Cal.App.5th 108, review
granted May 12, 2021, S267870, (Figueras); People v. Flores (2020) 54 Cal.App.5th
266; People v. Cole (2020) 52 Cal.App.5th 1023, review granted Oct. 14, 2020, S264278,
(Cole).) This is so because this is not the defendant’s first appeal as of right. (See, In re
Sade C. (1996) 13 Cal.4th 952, 986 (Sade C.) [Wende/Anders review “mandated for only
one [situation]—the indigent criminal defendant in his first appeal as of right”].)
       In Figueras, this court said, quoting Cole, “ . . . we ‘reject the notion that the
Constitution compels the adoption or extension of Wende procedures (or any subset of
them) for appeals other than a criminal defendant’s first appeal of right because, beyond
that appeal, there is no right to the effective assistance of counsel. Time and again, the
United States Supreme Court and our Supreme Court have rejected the very same
argument. (See [Pennsylvania v.] Finley [(1987)] 481 U.S. [551,] 555];
[Conservatorship of] Ben C. [(2007)] 40 Cal.4th [529,] 538–543; [In re] Sade C. [(1996)]
13 Cal.4th [952,] 986–993.)’ (Cole, supra, 52 Cal.App.5th at p. 1034, review granted;
[Flores, supra,] 54 Cal.App.5th[ at p.] 271.)” (Figueras, supra, 61 Cal.App.5th at p. 111,
review granted.) Thus, these courts held that the Constitution does not require “the
adoption or extension” of Wende procedures to appeals from post-conviction
proceedings. I agree with this.
       Nonetheless, the Figueras court decided, again following Cole, that in appeals
such as these, due process requires that (1) appointed counsel must independently review
the entire record and if counsel concludes there are no arguable issues on appeal, file a

                                               1
brief with the court saying so, (2) appointed counsel must inform the defendant that the
defendant has the right file a supplemental brief, and (3) the court has a duty to address
any issues raised by the defendant in a supplemental brief.
       It is here that we part company.
       In both Cole and Figueras the courts correctly decided the Constitution did not
require an “adoption or extension” of Wende procedures to appeals seeking post-
conviction relief, but then, invoking their powers to control the proceedings before them,
declared that due process required Wende-like procedures and the application of Wende-
type procedures to appeals seeking post-conviction relief. Neither court explains
adequately why due process requires what are in practical measure Wende procedures in
non-Wende appeals.
       I agree that in the circumstances before us appointed counsel should independently
review the record to decide whether there are any arguable issues on appeal and, if there
are not, notify the court of counsel’s determination. I do not agree that, in those
circumstances, the appellate court is then required to conduct a review of the entire
record searching for error or that counsel must advise the defendant of a “right” to file a
supplemental brief. Nor do I agree the court has a duty to address issues raised solely by
the defendant.
       Once we hold that an appeal from a denial of post-conviction relief is not subject
to Wende review, we then have before us a “standard” appeal from an order denying post-
conviction relief in which the defendant, through counsel, has stated that there are no
issues that properly can be raised on appeal. Under these circumstances, I would
consider the appeal abandoned and dismiss the appeal.
       I first address a requirement that the appellate court can or should or must review
the record looking for error when the defendant’s counsel has found none and has so
declared.



                                              2
        In Sade C., 13 Cal.4th 952, our supreme court considered whether the
“prophylactic” procedures of Anders v. California (1967) 386 U.S. 738 (Anders) and
People v. Wende 25 Cal.3d 436 (Wende) applied to an indigent parent’s appeal from a
judgment or order adversely affecting a parent’s right to the custody of a child or the
parent’s status as a parent of the child. The Court concluded they did not.
        While the context of the decision was slightly different in Sade C., I find it
instructive. As to a concern that that the risk of the absence of Anders (and, in my view,
Wende) procedures will lead to an erroneous resolution of a parent’s appeal, the Court
said:
        “As a practical matter, we believe that the chance of error is negligible. We do not
ignore the fact that such error may be irremediable. (See, e.g., Adoption of Alexander S.
(1988) 44 Cal.3d 857, 868 [].) Nevertheless, our consideration of the many cases that
have come before us on petition for review reveals that appointed appellate counsel
faithfully conduct themselves as active advocates [on] behalf of indigent parents. This
causes no surprise: the attorneys are enabled, and indeed encouraged, to effectively
represent their clients by the procedural protections accorded them in the Court of
Appeal, including the right to precedence over all other causes (Welf. & Inst. Code,
§ 395), which parallel those accorded them in the juvenile court (see, e.g., In re
Marilyn H.[ (1993)] 5 Cal.4th [295,] 306-310). In accord is the experience of Division
One of the Fourth Appellate District of the Court of Appeal, as it recently recounted in In
re Angelica V. having applied the procedures in question for more than a decade under its
holdings in Brian B. and Joyleaf W., the court declared that ‘we have discovered, to the
best of our present recollection, no unbriefed issues warranting further attention.’ (In re
Angelica V.[ (1995)] 39 Cal.App.4th [1007,] 1015, italics added [holding the Court of
Appeal would no longer apply Wende procedures to parental rights cases].) As a result, it
judged the procedures ‘unproductive’ (id. at p. 1016), and overruled Brian B. and Joyleaf
W.

                                               3
       “. . . .[W]e believe that the requirement of fundamental fairness contained in the
Fourteenth Amendment’s due process clause does not compel imposition of Anders’s
‘prophylactic’ procedures. Procedures that are practically ‘unproductive,’ like those in
question, need not be put into place, no matter how many and how weighty the interests
that theoretically support their use. To be sure, these procedures may have ‘symbolic’
value of some kind. (Santosky v. Kramer[, (1981)] 455 U.S. [745,] 764 [].) Such value,
however, is too slight to compel their invocation.” (In re Sade C., supra, 13 Cal.4th at
pp. 990-991, fn. omitted.)
       In my view, these observations apply equally to review of post-conviction relief
orders and the court is not required, in order to satisfy due process or otherwise, to review
the record in these cases once counsel has stated that counsel can find no arguable issues
on appeal or required to receive and resolve issues raised individually by the defendant.
       I would add that, in my 24 years’ experience at the Court of Appeal, after
reviewing hundreds of supplemental briefs filed by defendants in Wende appeals, I have
not found one that had any merit. But they each have required the court’s staff attorneys
and justices to spend additional time, and sometimes much additional time, addressing
and resolving what are routinely, if not exclusively, frivolous arguments.
       As to the view that these supplemental briefs are of right and require the court’s
resolution, I would also point to the following.
       “The general rule that a defendant who is represented by an attorney of record will
not be personally recognized by the court in the conduct of his case (People v. Merkouris
(1956)[ ] 46 Cal.2d 540, 554 applies to the filing of pro se documents on appeal (Electric
Utilities Co. v. Small-page (1934), 137 Cal.App. 640, 641-642).” (People v. Mattson
(1956) 51 Cal.2d 777, 798 (Mattson).)
       “. . . .[T]here is no right – constitutional, statutory, or otherwise – to self-
representation in a criminal appeal in California. (See People v. Stanworth (1969)
71 Cal.2d 820, 834–835[ ] [no right to dismiss counsel in capital appeals]; People v.

                                                4
Scott[ (1998)] 64 Cal.App.4th [550,] 569 573[ ] [noncapital appeals].) In particular,
neither the Sixth Amendment nor the due process clause of the Fourteenth Amendment to
the federal Constitution furnishes a basis for finding such a right. (Martinez[ (2000)]
528 U.S. [152,] 160–163 [145 L.Ed.2d 597 ] [(Martinez)].) As the United States
Supreme Court recently explained, the sole constitutional right to self-representation
derives from the Sixth Amendment, which pertains strictly to the basic rights that an
accused enjoys in defending against a criminal prosecution and does not extend beyond
the point of conviction. (Martinez, supra, 528 U.S. at pp. 154, 160–161.) Emphasizing
that the change in one’s position from ‘defendant’ to ‘appellant’ is a significant one, the
high court found that the balance between a criminal defendant’s interest in acting as his
or her own lawyer and a state’s interest in ensuring the fair and efficient administration of
justice ‘surely tips in favor of the [s]tate’ once the defendant is no longer presumed
innocent but found guilty beyond a reasonable doubt. (Id. at p. 162.) Consequently, the
court concluded, states may exercise broad discretion when considering what
representation to allow and may require an indigent inmate ‘to accept against his will a
state-appointed attorney’ for representation on a direct appeal without violating the
federal Constitution. (Martinez, supra, 528 U.S. at p. 164.)
       “As relevant here, represented capital inmates are not permitted to present their
automatic appeals personally to this court. That is, such inmates have no right personally
to supplement or supersede counsel’s briefs and arguments on the merits of their appeals.
(Clark[ (1992)] 3 Cal.4th [41,] 173 [(Clark)]; Mattson[ (1959)] 51 Cal.2d [777, 798 [].)
As we explained in Mattson, pro se submissions pertaining to an appeal will not be filed
or considered ‘[b]ecause of the undesirability of fruitlessly adding to the burdens of this
court the time-consuming task of reading pro se documents which are not properly before
us, and, if they be read, of consequently enlarging [the] opinion by a recountal and
discussion of the contentions made in propria persona . . . .’ (Mattson, supra, 51 Cal.2d
at p. 798.)

                                              5
       “Thus, all appellate motions and briefs must be prepared and filed by counsel and
may not be submitted pro se. (Clark, supra, 3 Cal.4th at p. 173.) Although we will
accept and consider pro se motions regarding representation (i.e., Marsden motions to
substitute counsel), such motions ‘must be clearly labeled as such’ and ‘must be limited
to matters concerning representation.’ (Clark, supra, 3 Cal.4th at p. 173.) Any other pro
se document offered in an appeal ‘will be returned unfiled’ (ibid.), or, if mistakenly filed,
will be stricken from the docket (Mattson, supra, 51 Cal.2d at p. 798).” (In re Barnett
(2003) 31 Cal.4th 466, 473-474 (Barnett), emphasis added.)
       Although Barnett was a capital appeal, notably, the Supreme Court cited with
approval People v. Scott and People v. Mattson, thus extending the same appellate rules
to non-capital appeals.
       Thus, in a non-Wende appeal such as this, the defendant, as an individual, does not
have the right to submit his or her own arguments to the court for resolution.
       I recognize that some courts have adopted a procedure that allows them to
consider and decide an appellant’s arguments raised in his or her own supplemental briefs
by turning to the court’s supervisory powers to control the proceedings before it. (See
e.g., Cole, supra, 52 Cal.App.5th 1023, review granted.) I submit that those courts
simply do not have the authority to do so given the California Supreme Court’s holding
in Barnett.
       Here, counsel has found no arguable issues on appeal and the defendant has not
responded with any argument asserting error either, despite having been given the chance
to do so. But, even so, the court takes it upon itself alone to spend judicial time and
resources to scour the record for issues that neither counsel nor the defendant have been
able to identify. This is the epitome of judicial make-work. The court should make
better use of its time.
       I recognize that the issues we here consider are pending before our Supreme Court
and the court may in the future extend what have become known as “Wende procedures”

                                              6
to appeals such as this one from orders denying post-conviction relief. But it must be left
up to that court to do so. Until it does, I would dismiss appeals such as the one presently
before us.




                                                     /S/
                                                 HULL, J.




                                             7